El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
Pedro Enrique Morales G-arcés pidió a la Corte de Dis-trito de Mayagüez que decretase la administración judicial *842de los bienes relictos al fallecimiento de los esposos José Romeu Giacomaggi y Aurora María Morales Garcés y que se le nombrase administrador de dichos bienes, alegando como fnndamento de su solicitud que ha sido declarado ju-dicialmente heredero abintestato de Aurora María Morales Garcés, en unión de otros dos hermanos que están ausentes de la isla;' que su hermana Aurora dejó bienes sujetos a partición consistentes en la parte que le corresponde, en con-cepto de bienes privativos y gananciales, en una cantidad de dinero que se halla depositada en un banco a nombre del fi-nado José Romeu Giacomaggi, y en que es acreedor de la herencia de su hermana por dinero pagado durante su en-fermedad, entierro, y por otros particulares. Expuso tam-bién que está apelada la resolución declarando las personas que son herederas abintestato de José Romeu Giacomaggi, siendo una de esas personas menor de edad.
La corte oyó al abogado del peticionario y al del opositor Francisco Romeu Rivera acerca de la solicitud y dictó reso-lución desestimándola por no ser procedente el nombramiento ■de administrador judicial en este caso, contra la cual resolu-ción interpuso Pedro Enrique Morales el presente recurso de apelación y presentó alegato escrito para apoyarlo, pero no asistió a la vista del recurso en la que sólo estuvo presente el abogado del opositor, que no presentó alegato escrito.
Como el peticionario, apelante, alega en su solicitud que está declarado heredero de su hermana Aurora María Morales y Garcés, y como no dice que tal declaración esté apelada. y manifiesta también que dicha señora dejó bienes sujetos a partición, tendría derecho a que se hubiera decretado la ad-ministración judicial de los bienes de su hermana, de acuerdo con el artículo 23 de la Ley de Procedimientos Legales Es-peciales, si no fuera porque en vez de limitarse a esa preten-sión solicita también que se decrete conjuntamente la admi-nistración de los bienes dejados por José Romeu Giacomaggi y que se le nombre administrador de los bienes de los dos consortes, sin ser heredero de José Romeu Giacomaggi, pues *843no alega tal hecho en su solicitud. El solo techo de ser he-redero de uno de los esposos no da derecho para solicitar la administración judicial de los bienes relictos al fallecimiento del otro esposo pues tal derecho lo tienen solamente las per-sonas mencionadas en el artículo 23 antes citado, entre las cuales no se encuentra el peticionario con respecto a José Biomeu.
Aunque la solicitud parece fundarse también en que uno de los herederos de José Romeu Giacomaggi es menor de edad, sin embargo no tiene derecho el apelante para reclamar de-rechos que pueda tener ese menor, porque no alega tener su representación legal y porque, aunque la tuviera,, no podría ejercerla en este caso, toda vez que estando apelada la re-solución que declara los herederos de José Eomeu Giaco-maggi, mientras la cuestión esté sub judice no pueden ejer-citar derechos derivados de esa declaratoria de herederos apelada, si alguno hubiere.
Por las razones expuestas debemos confirmar la resolu-ción apelada pero con instrucciones al juez de que permita enmendar la solicitud.

Confirmada- la resolución a/pelada, pero con instrucciones al juez de la corte inferior de que permita enmendar la solicitud.

Jueces concurrentes: Sres. Presidente Hernández' y Aso-ciados Wolf, del Toro y Hutchison.